DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the delivery of energy" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the end of the respective electrode" in line 24.  There is insufficient antecedent basis for this limitation in the claim. Claim 2-9 depend on claim 1 and therefore are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 2008/0319436) in view of Germain et al. (US 2011/0295262) in further view of Rabiner et al (US 2005/0187514).
Regarding claim 1, Daniel discloses a medical device system (fig.14; device 1400) for the delivery of energy to a region of a patient's anatomy [0095], the medical device system comprising: an introducer tube (fig.14; trocar 1402) defining a lumen 
The combination device of Daniel does not disclose wherein the section at the distal end of the introducer having a rectangular hollow cross-section; wherein the cross-section configuration of the section at the distal end of the introducer tube corresponds to an outer perimeter of the second electrode in order to prevent the second 
Germain teaches a device 400 including extension member 405 comprising non-round configurations of concentric slidable sleeves with the cross-sectional shape can comprise a square, polygonal, or other radially keyed configuration as shown in FIGS. 12B. This configuration limits or prevents rotation between the sleeves in order for a physician to apply greater force to the treatment area [0076]. GERMAIN discloses the section at the distal end of the introducer having a rectangular hollow cross-section, wherein the cross-section configuration of the section at the distal end of the introducer tube corresponds to an outer perimeter of the second electrode in order to prevent the second electrode from rotating within the introducer tube as the second electrode is moved longitudinally relative to the introducer tube [0076]. 
Rabiner teaches a medical device comprising a probe with radially asymmetric cross section (fig.3A-C, see also [0048] - [0049]). Rabiner teaches a distal end having a cross-section approximately rectangular shaped, square shaped, oval shaped, trapezoidal, star shaped, circular, elliptical and triangular. Rabiner further teaches that other radially asymmetric cross-sectional geometries known in the art would be within the spirit and scope of the present invention. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device as taught by Daniel with a section at the distal end of the introducer tube corresponds to an outer perimeter of the second electrode for the purpose allowing the physician to apply greater forces to the treatment tissue and with having different cross sections at the section proximal to the distal end and distal end of the a medical device 
Regarding claim 2, Daniel/ Germain/ Rabiner discloses the medical device system of claim 1, the second electrode being a coil having a collapsed straightened configuration in the retracted position and an expanded helix configuration in the extended position ([0172] of Daniel).
Regarding claim 3, Daniel/ Germain/ Rabiner discloses the medical device system of claim 2, and the coil having a substantially flat cross-sectional shape. Daniel discloses that the protruding electrodes shown in FIG. 14 can be made of a flat base material, such as a spring/sheet metal ([0171] of Daniel).
Regarding claim 4, Daniel/ Germain/ Rabiner discloses the medical device system of claim 3, the coil being a first coil, the retracted position being a first retracted position, and the extended position being a first extended position, the medical device system further comprising a second coil disposed within the lumen of the introducer tube in a second retracted second retracted position and a second extended position, wherein in the second extended position, the second coil extends at least partially beyond the distal end of the introducer tube, the second coil having a collapsed straightened configuration in the second retracted position and a helix expanded configuration in the second extended position. The coil electrodes (1404 and 1409 are in a retracted position when disposed inside the introduce. In extended position the coil electrodes expand before the distal end of the introducer, see fig.14 of Daniel).
Regarding claim 8, Daniel/ Germain/ Rabiner discloses the medical device system of claim 2, wherein the first electrode has a hollow, ovular cross-section ([0183] of Daniel).

Allowable Subject Matter
Claims 5-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794